Mb. Justice Audrey
delivered the opinion of the court.
On the petition of Arturo Acosta Abreu the District Court of Aguadilla issued a writ of certiorari to the Municipal Court of Lares to review its action in an action of debt brought by Francisco Canabal against Maria Luisa Estrada and ordered that the original record of the case be sent up. On its receipt in the district court the petition for the writ of certiorari was heard and Maria Luisa Estrada moved for a discharge of the writ and the court sustained the motion and remanded the case to the Municipal Court of Lares.
Acosta Abreu appealed to this court and filed here a, transcript of the record of the court below which does not contain the proceedings in the action by Canabal against Estrada, which are necessary in' this appeal, for without them we are not in a position to determine whether or not the order appealed from was erroneous, as the appellant contends, inasmuch as we must presume that the district court discharged the writ which it had previously issued because it found that the record of the action did not support the allegations made by Acosta Abreu in his petition. That these proceedings are necessary for deciding whether or not the order appealed from is erroneous was tacitly admitted by the appellant when he moved this court to order the clerk of the Municipal Court of Lares to send up the original record in the said action, which had been returned to him; but that motion was overruled because that was not the proper manner in which to bring before us the proceedings in the said action.
*541Tlie judgment appealed from is

Affirmed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.